Name: Council Regulation (EEC) No 2949/80 of 11 November 1980 opening, allocating and providing for the administration of a Community tariff quota for Verde wines, falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 11 . 80 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2949/80 of 11 November 1980 opening , allocating and providing for the administration of a Community tariff quota for Verde wines , falling within heading No ex 22.05 of the Common Customs Tariff and originating in Portugal (1980/81 ) whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the actual trend of the market in the products concerned, such allocation should be in proportion to the requirements of the Member States, calculated by reference to the statistics of each State 's imports of the said products from Portugal over a representative refer ­ ence period and also to the economic outlook for the quota period in question ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 9 of the Supplementary Protocol ( J ) to the Agreement between the European Economic Community and the Portuguese Republic (2 ) provides that, within the limits of an annual Community tariff quota of 5 000 hectolitres, customs duties on imports into the Community of Verde wines, falling within subheading ex 22.05 C I a) of the Common Customs Tariff and originating in Portugal , shall be reduced by 30 % ; whereas these wines must be accompanied by a certificate of designation of origin ; whereas, owing to certain characteristic features inherent in the production and marketing of the product in question, the expiry date for the validity of the tariff quota should be fixed at 30 June ; whereas the tariff quota should therefore be opened for a period ending on 30 June 1981 , and the volume increased to 7 500 hectoli ­ tres ; Whereas, pursuant to Articles 118 to 1 20 of the 1 979 Act of Accession , Greece is to apply, from 1 January 1981 , the provisions of the aforementioned Agree ­ ment ; Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas the wines in question shall benefit from these tariff quotas on condition that Article 18 of Regulation (EEC) No 337/79 (3) be complied with ; Whereas available Community statistics give no infor ­ mation on the situation of Verde wines on the markets ; whereas, however, Portuguese statistics for exports of these products to the Community during the past few years can be considered to reflect approxi ­ mately the situation of Community imports ; whereas on this basis the corresponding imports by each of the Member States during the past three years represent the following percentages of the imports into the Community from Portugal of the products concerned : Member States 1976 1977 1978 Benelux 15 11 15 Denmark 6 2 1 Germany 8 12 12 France 13 26 20 Ireland 1 1 1 Italy 45 41 39 United Kingdom 12 7 12 (&gt;) OJ No L 348 , 31 . 12 . 1979, p. 44. (2) OJ No L 301 , 31 . 12. 1972, p . 165 . (3) OJ No L 54, 5 . 3 . 1979, p. 1 . No L 306/2 Official Journal of the European Communities 15. 11 . 80 HAS ADOPTED THIS REGULATION :Whereas, in view of these factors and of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : Benelux 17-8 Denmark 30 Germany 16-1 France 19-6 Ireland 1-8 Italy 28-6 United Kingdom 13-1 Article 1 1 . From the date of entry into force of this Regula ­ tion until 30 June 1981 the Common Customs Tariff duty on Verde wines in containers holding two litres or less, falling within subheading ex 22.05 C I a) and originating in Portugal, shall be reduced to 101 ECU/hl, within the limits of a Community tariff quota of 7 500 hectolitres . Within the limits of this tariff quota Greece shall apply, as from 1 January 1981 , customs duties calcu ­ lated pursuant to the relevant provision of the Act of Accession . 2. The admission of Verde wines under the Community tariff quota referred to in paragraph 1 shall be conditional on production of a certificate of designation of origin corresponding to the specimen annexed hereto, endorsed by the Portuguese customs authorities . This certificate must be in accordance with Article 2 (2) to (4) of Regulation (EEC) No 11 20/75 ( »). 3 . The wines in question are subject to compliance with the free-at-frontier reference price . The wines in question shall benefit from this tariff quota on condition that Article 18 of Regulation (EEC) No 337/79 is complied with . Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments, the first being allocated among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the present circumstances, be fixed at 75 % of the quota volume ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in con ­ tinuity, any Member State which has almost used up its initial share must draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administra ­ tion requires close cooperation between the Member States and the Commission, and the Commission must be in a position to monitor the extent to which the quota volume has been used up and inform the Member States thereof ; Article 2 1 . The tariff quota laid down in Article 1 shall be divided into two instalments. 2 . A first instalment of the quota shall be allocated among the Member States ; the shares, which, subject to Article 5, shall be valid up to 30 June 1981 , shall be as follows : Whereas if, at a given date in the quota period, a considerable quantity remains unused in any Member State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; (hectolitres) Benelux 1 000 Denmark 170 Germany 910 France 1 100 Ireland 100 Italy 1 610 United Kingdom 740Whereas, since the Kingdom of Belgium, theKingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allo ­ cated to that economic union may be carried out by any one of its members, 3 . The second instalment of the quota, amounting to 1 870 hectolitres, shall constitute the reserve. (&gt;) OJ No L 111 , 30 . 4. 1975, p. 19 . 15 . 11 . 80 Official Journal of the European Communities No L 306/3 4. Should a need for the products in question arise in Greece as from 1 January 1981 , Greece shall levy an adequate share on the reserve to the extent that the latter so permits. said goods imported up to 15 March 1981 , inclusive and charged against the Community quota, and of any quantities of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified, inform each State of the extent to which the reserve has been used up . It shall , not later than 5 April 1981 , inform the Member States of the amount in the reserve after quan ­ tities have been returned thereto pursuant to Article 5 . The Commission shall ensure that the drawing which used up the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State which makes the last drawing. Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or of that share minus the portion returned to the reserve, where Article 5 is applied, has been used up, that Member State shall without delay, by notifying the Commission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit, to the extent permitted by the amount of the reserve . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall , in accord ­ ance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accord ­ ance with the same conditions, draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this para ­ graph . Article 7 1 . The Member States shall take all measures neces ­ sary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumu ­ lated shares of the Community quota . 2 . The Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the goods in question entered with customs authorities for free circulation . Article 8 At the request of the Commission , Member States shall inform it of imports actually charged against their shares . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 30 June 1981 . Article 5 Member States shall return to the reserve, not later than 1 April 1981 , the unused portion of their initial share which, on 15 March 1981 , is in excess of 20 % of the initial volume . They may return a larger quan ­ tity if there are grounds for believing that this quan ­ tity may not be used . Each Member State shall , not later than 1 April 1981 , notify the Commission of the total quantities of the Article 9 The Member States and the Commission shall co ­ operate closely in order to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. No L 306/4 Official Journal of the European Communities 15 . 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1980 . For the Council The President C. NEY BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . Exportador  EksportÃ ¸r  AusfÃ ¼hrer  Exporter  Exportateur  Esportatore  Exporteur : 2 . NÃ ¹mero  Nummer  Nummer  Number  NumÃ ©ro  Nu ­ mero  Nummer 00000 3 . ComissÃ ¤o de Viticultura da RegiÃ £o dos Vinhos Verdes PORTO 4. Destinatario  Modtager  EmpfÃ ¤nger  Consignee  Destinataire  Destinatario  Geadresseerde : 5 . CERTIFICADO DE DENOMINACÃ O DE ORIGEM CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG 6 . Meio de transporte  Transportmiddel  BefÃ ¶rde ­ rungsmittel  Means of transport  .Moyen de trans ­ port  Mezzo di trasporto  Vervoermiddel 7 . VINHO VERDE VERDE-VIN VERDE-WEIN VERDE WINE VIN VERDE VINO VERDE VERDEWIJN 8 . Local de desembarque  Losningssted  Entladungs ­ ort  Place of unloading  Lieu de dÃ ©chargement  Luogo di sbarco  Plaats van lossing : 9 . Marcas e numÃ ©ros, quantidade e qualidade das vasilhas MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Marks and numbers , number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero , quantitÃ e natura dei colli Merken en nummers , aantal en soort der colli 10 . Peso bruto BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht 11 . Litros Liter Liter Litres Litres Litri Liter 12 . Litros ( por extenso )  Liter (i bogstaver)  Liter ( in Buchstaben )  Litres ( in words)  Litres ( en lettres )  Litri ( in lettere )  Liter (voluit ) : 13 . Visto do organismo emissor  PÃ ¥tegning fra udstedende organ  Bescheinigung der erteilenden Stelle  Certifi ­ cate of the issuing authority  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente  Visum van de in ­ stantie van afgifte : 14 . Visto da alfÃ ¢ndega  Toldstedets attest  Sichtver ­ merk der Zollstelle  Customs stamp  Visa de la douane  Visto della dogana  Visum van de doua ­ ne Certificamos que o vinho descrito neste certificado Ã © vinho produzido na regiÃ £o demarcada do vinho Verde e considerado pela legislaÃ §Ã £o portuguesa autÃ ªntico VINHO VERDE (Vd . traduÃ §Ã £o no n ° 15  OversÃ ¦ttelse se nr . 15  Ã ber ­ setzung siehe Nr 15  See the translation under No 15  Voir traduction au n ° 15  Vedi traduzione al n . 15  Zie voor vertaling nr 15 ) 15 . Det bekrÃ ¦ftes, at vinen , der er i nÃ ¦vnt i dette certifikat , er fremstillet i afgrÃ ¦nset dyrkningsomrÃ ¥de af Verde-vin omrÃ ¥det og ifÃ ¸lge portugisisk lovgivning er berettiget til oprindelsesbetegnelsen : »VERDE «. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im abgegrenzten Anbaugebiet von Verde-Wein gewonnen wurde und ihm nach portugiesischem Gesetz die Ursprungsbezeichnung VERDE" zuerkannt wird . We hereby certify that the wine described in this certificate is wine produced within the demarcated region of Verde wine and is considered by Portuguese legislation as entitled to the designation of origin 'VERDE'. Nous certifions que le vin dÃ ©crit dans ce certificat a ete produit dans la rÃ ©gion dÃ ©limitÃ ©e du vin Verde et est reconnu, suivant la loi portugaise comme, ayant droit Ã la dÃ ©nomination d'origine « VERDE ». Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione delimitata del vino Verde ed Ã ¨ riconosciuto , secondo la legge portoghese come avente diritto alla denominazione di origine « VERDE ». Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het afgebakend gebied van Verdewijn en dat volgens de Portugese wetgeving de benaming van oorsprong VERDE" erkend wordt . 16 . 1 ( 1 ) EspaÃ §o reservado para outras especificaÃ §Ã ´es do pais exportador . ( 1 ) Rubrik forbeholdt eksportlandets andre angivelser. ( 1 ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . (') Space reserved for additional details given in the exporting country. f 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur . I 1 ) Spazio riservato per altre indicazioni del paese esportatore . P ) Ruimte bestemd voor andere gegevens van het land van uitvoer .